10/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0395


                                      DA 19-0395
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                           ORDER

GLEN JOHN GLENN,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ashley Harada, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 7 2020